            Case 4:19-cv-01751-DMR Document 18 Filed 07/15/19 Page 1 of 2




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT

11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13

14 PETER TODD, an individual,                   Case No.: 4:19-cv-01751-DMR
15               Plaintiff,                     DEFENDANT’S CERTIFICATION OF
                                                INTERESTED ENTITIES OR PERSONS
16 vs.

17 SARAH MICHELLE REICHWEIN aka ISIS
   AGORA LOVECRUFT, an individual,
18
             Defendant.
19

20

21 / / /

22 / / /

23

24

25

26

27

28

                        CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                      (No. 4:19-cv-01751-DMR)
              Case 4:19-cv-01751-DMR Document 18 Filed 07/15/19 Page 2 of 2




 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
 2 named parties, there is no such interest to report.

 3          Dated: July 15, 2019                   KWUN BHANSALI LAZARUS LLP
 4
                                                   By: /s/ Nicholas Roethlisberger
 5                                                         Nicholas Roethlisberger
 6                                                 Attorneys for Defendant
                                                   ISIS LOVECRUFT
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                      (No. 4:19-cv-01751-DMR) – 1
